Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-20, as originally filed 20 MAY 2020, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Election/Restrictions
Applicant’s election without traverse of "Invention I (including Claims 1-11)" in the reply filed on 01 NOV. 2022 is acknowledged.
The Examiner notes a typographical error in the restriction requirement mailed 09/01/2022, whereby "Invention I." was identified as directed to "Claim 1-11… drawn to a method for providing a post and a post." (Emphasis added).
Specifically, the grouping of claims "Claim 1-11" in the requirement should have included the remainder of claims dependent from independent claim 11, namely claims 12-14.
For this reason, Applicant's election of "Invention I (including Claims 1-11)" is being interpreted as an election of claims 1-14, comprising a method for providing a post (Cl. 1-10) and a post (Cl. 11-14).
Claim 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 NOV. 22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 MAY 20 and 09 MAY 21 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7-13 rejected under 35 U.S.C. 103 as being unpatentable over So US 20040206576 A1 in view of Ray et al. US 11230417 B2 (Ray)
As per claim 1 So teaches a method of providing a post ("Scaffolding Member" title) with a gripping surface (abstract, ln. 3), the method comprising: 
providing an inner member (first layer 22, FIG. 2); and 
providing an outer tubular layer (second layer 26, third layer 28, FIG. 2) of polymer or plastic (see "26 of reinforced plastics" [0045]) around the inner member (first layer 22, FIG. 2), but fails to explicitly disclose:
the outer tubular layer comprising an outer surface having a surface roughness Ra of at least 3 µm. 
Ray teaches a polyolefin capable of having the surface roughness as claimed, specifically:
the outer tubular layer comprising an outer surface having a surface roughness Ra of at least 3 µm ("the first micro-embossed surface 111 and/or the second micro-embossed surface 121 may have an average surface roughness Ra in the range of about 0.1 micrometers (μm) to about 18.0 micrometers (μm)" 4:3-4). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of So by including any desired finish, including a particular surface roughness —specifically at least 3 µm— as taught by Ray in order to impart desired characteristics of gripping surface by a known method.
 
As per claim 2 So in view of Ray teaches the limitation according to claim 1, and Ray further discloses the method comprises modifying the surface roughness of the outer surface to the surface roughness Ra of at least 3 µm ("the first micro-embossed surface 111 and/or the second micro-embossed surface 121 may have an average surface roughness Ra in the range of about 0.1 micrometers (μm) to about 18.0 micrometers (μm)" 4:3-4) while the outer tubular layer is provided around the inner member. It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of So in view of Ray by including any desired finish, including a particular surface roughness — while the outer tubular layer is provided around the inner member— as taught by Ray in order to impart desired characteristics of gripping surface by a known method.

As per claim 6 So in view of Ray teaches the limitation according to claim 1, and So further discloses the method comprises modifying the surface roughness of the outer surface to the surface roughness Ra of at least 3 µm by machining, knurling ("knurling may be used" [0018]) and/or blasting of the outer surface. 
	
As per claim 7 So in view of Ray teaches the limitation according to claim 1, and So further discloses providing the inner member (first layer 22, FIG. 2) comprises winding (see "first layer 22 is formed by a process of filament winding" [0043]) the inner member (first layer 22, FIG. 2) by means of filament winding. 

As per claim 8 So in view of Ray teaches the limitation according to claim 1, and So further discloses wherein providing the outer tubular layer (second layer 26, third layer 28, FIG. 2) comprises winding ("second layer 26 of reinforced plastics material is then formed about the combined substrate layer 22 and rings 24 by a process of filament winding" [0045]) the outer tubular layer (second layer 26, third layer 28, FIG. 2) around the inner member (first layer 22, FIG. 2). 

As per claim 9 So in view of Ray teaches the limitation according to claim 1, and So further discloses the inner member (first layer 22, FIG. 2) comprises a tubular layer (see hollow space defined at 20, FIG. 2 and 4; also "around a central mandrel (not shown)" [0043]). 

As per claim 10 So in view of Ray teaches the limitation according to claim 1, and So further discloses wherein the inner member (first layer 22, FIG. 2) comprises fiber-reinforced polymer or fiber-reinforced plastic (see "Aramid fibres may also be used" [0015]). 

As per claim 11 So teaches a post ("Scaffolding Member" title), comprising: an inner member (first layer 22, FIG. 2); and an outer tubular layer (second layer 26, third layer 28, FIG. 2) of polymer or plastic (see "26 of reinforced plastics" [0045]) around the inner member (first layer 22, FIG. 2); but fails to explicitly disclose:
wherein the outer tubular layer comprises an outer surface having a surface roughness Ra of at least 3 µm. 
Ray teaches a polyolefin capable of having the surface roughness as claimed, specifically:
wherein the outer tubular layer comprises an outer surface having a surface roughness Ra of at least 3 µm ("the first micro-embossed surface 111 and/or the second micro-embossed surface 121 may have an average surface roughness Ra in the range of about 0.1 micrometers (μm) to about 18.0 micrometers (μm)" 4:3-4).  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of So by including any desired finish, including a particular surface roughness —specifically at least 3 µm— as taught by Ray in order to impart desired characteristics of gripping surface by a known method.

As per claim 12 So in view of Ray teaches the limitation according to claim 11, and So further discloses wherein the inner member (first layer 22, FIG. 2) comprises a tubular layer (see hollow space defined at 20, FIG. 2 and 4; also "around a central mandrel (not shown)" [0043]). 

As per claim 13 So in view of Ray teaches the limitation according to claim 11, and So further discloses wherein the inner member (first layer 22, FIG. 2) comprises fiber-reinforced polymer or fiber-reinforced plastic (see "Aramid fibres may also be used" [0015]).

Claim 3-4 and 14 rejected under 35 U.S.C. 103 as being unpatentable over So in view of Ray as applied to claim 1 above, and further in view of Farber US 5513477 A.
As per claim 3-4 So in view of Ray teaches the limitation according to claim 1 and the combination contemplates surface roughness Ra of at least 3 µm, but fails to explicitly disclose:
(Cl. 3) the method comprises modifying the surface roughness of the outer surface by wrapping a sheet onto the outer surface prior to consolidation of the outer tubular layer (second layer 26, third layer 28, FIG. 2), and removing the sheet from the outer surface after consolidation of the outer tubular layer (second layer 26, third layer 28, FIG. 2);
(Cl. 4) wherein the sheet comprises a peel ply sheet. 
Farber teaches such an imprinting process, specifically:
(Cl. 3) the method comprises modifying the surface roughness of the outer surface by wrapping a sheet onto the outer surface prior to consolidation of the outer tubular layer ("banding (not shown) until the resin the cures" 9:23), and removing the sheet from the outer surface after consolidation of the outer tubular layer ("may or may not be removed thereafter" 9:29);
(Cl. 4) wherein the sheet comprises a peel ply sheet ("peel ply" 9:23). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of So in view of Ray by substituting the peel ply method as taught by Farber as an obvious design choice in order to provide a desired texture to the assembly by a known means such as banding.

As per claim 14 So in view of Ray teaches the limitation according to claim 11, but the combination fails to explicitly disclose:
wherein the post comprises a utility pole.
Farber teaches such an obvious use (see "Structural Utility Poles" title), specifically.
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of So in view of Ray by including the intended us of a "utility pole" as taught by Farber as an obvious design choice in order to make further use of the assembly as is old and well known in the art.
 
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over So in view of Ray and Farber as applied to claim 3 above, and further in view of Ashton US 6367225 B1.
As per claim 5 So in view of Ray and Farber teaches the limitation according to claim 3 but fails to explicitly disclose:
(Cl. 5) the sheet is wrapped substantially helically onto and around the outer surface.
Ashton teaches variations in winding techniques, including a helical winding around an outer surface, specifically:
(Cl. 5) the sheet is wrapped substantially helically onto and around the outer surface (see "winding a multiple-tow bundle 52 of fibers about the inner, circumferential layer 42 … helical-wound layer 44" 4:65-5:02).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of So in view of Ray and Farber by substituting the helical winding as taught by Ashton in order to form a more resilient pole having varying winding patterns which achieves desired stiffness and strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.